Exhibit 10.2

 

December 14, 2005

 

Mr. Gregory S. Shelton

P.O. Box 35070

Tucson, AZ 95740

 

Re:     Transition Agreement

 

Dear Greg:

 

Please accept this letter confirming the understandings we have reached with
respect to your transition to retirement and resignation as Vice President –
Engineering and Technology of Raytheon Company.

 

1. Separation Date. The effective date of your separation from active employment
with Raytheon and your resignation as Vice President – Engineering and
Technology (“Separation Date”) will be January 1, 2006.

 

2. Salary Continuance/Bonus: As part of the transition to your separation, you
will receive bi-weekly salary continuance payments for one (1) year at your
current base salary, subject to normal statutory withholding. In establishing
the start date of this one-year period, the Company will add to the Separation
Date any time remaining in your Extended Personal Time Off (“EPTO”) account and
legacy PTO account as of the Separation Date. Our records indicate that, as of
the date of this Agreement, the balance in your EPTO and legacy PTO accounts
totals 148.3 days. This EPTO and legacy PTO balance will provide payments to you
through August 1, 2006. Your salary continuance payments will begin as of
August 2, 2006. At the end of this period, it is our mutual understanding that
you will retire from Raytheon.

 

You will also receive a lump-sum payment equal to your 2005 Results Based
Incentive (“RBI”) Bonus target of 60% ($196,573.00), payable in 2007 at the time
this bonus is normally paid to active employees for the 2006 RBI bonus
performance period.

 

3. Results Based Incentive Bonus: You will receive an RBI Bonus based on the
2005 corporate funding level as of the date in 2006 when such bonuses are
scheduled to be paid to similarly situated employees.

 

4. Long-Term Performance Plan (LTPP): You will continue to participate in the
LTPP for the performance cycle 2004-2006. Upon completion of the performance
period, you will receive a payout in accordance with the terms of the plan at
100% of the award based on performance for the entire three-year program.

 

5. Restricted Stock Acceleration: Effective as of your Separation Date, the
restrictions on the restricted shares awards dated June 23, 2004 and May 9, 2005
shall lapse.



--------------------------------------------------------------------------------

6. Stock Options: Treatment of your stock options will be according to the
retirement provisions of the Plans under which they were granted and in
accordance with your Grant Agreements. For purposes of the exercise of your
vested stock options, your last day actually worked is January 1, 2006.

 

7. Fringe Benefits: During the period of salary continuance, you may continue to
participate, on an active employee basis, in the Raytheon Savings and Investment
Plan and in Company-sponsored medical, vision, dental, health care reimbursement
and employer-paid life insurance plans. At the end of this period, COBRA
benefits will be made available for a period not to exceed eighteen (18) months.
At the end of the 18-month COBRA period, if you have chosen to retire, you are
eligible to participate in Raytheon’s retiree medical program under the
provisions applicable to participants in the Raytheon Non-Bargaining (General
Dynamics) Retirement Plan. Your participation in other Company-sponsored plans,
including optional life insurance, accidental death and dismemberment,
short-term disability, long-term disability, and dependent care reimbursement,
shall cease as of the end of your EPTO/legacy PTO period, unless you choose to
end your participation earlier.

 

For the period January 1, 2006, through June 30, 2006, you will reimburse the
Company for the value of the benefits provided to you during that period of
executive financial planning services provided by AYCO ($833.33 per month), your
car allowance ($1,166.67 per month), and excess liability coverage ($56.25 per
month). The total of these monthly amounts is $2,056.25, and the total for the
six-month period is $12,337.50. By July 15, 2006, the Company will make a cash
payment to you equal to the reimbursements that you paid to the Company for
January 1, 2006, though June 30, 2006. This arrangement is necessary in order to
comply with recent tax laws, since you are among the 50 highest-paid officers of
the Company. Alternatively, you may choose to suspend one or more of these
benefits from January 1, 2006, through June 30, 2006, and have the Company pay
you the value of the suspended benefits by July 15, 2006. Executive financial
planning services provided by AYCO, your car allowance, and excess liability
coverage will be available to you for the balance of the salary continuation
period.

 

8. Personal Time Off (“PTO”): You will be paid any unused accrued PTO, which as
of today is 35 hours.

 

9. Mutual Release: You and the Company will execute the Mutual Release attached
hereto.

 

10. Consulting Services: During the salary continuation period contained in
paragraph 2 above, you agree to provide consulting services to the Company for a
fee of $160.00 per hour. Requests for your services will be coordinated through
John Malanowski. You will be entitled to reimbursement for travel and incidental
expenses incurred in the performance of these services in accordance with the
normal Company Travel and Expense Reimbursement policies for Corporate Officers.

 

11. Litigation Cooperation: You agree that, in the event that Raytheon Company
becomes a party in any legal or administrative proceeding or asserted claim
relating to events which occurred during your employment and about which you
have knowledge, you will



--------------------------------------------------------------------------------

cooperate to the fullest extent reasonably possible in the preparation and
presentation by Raytheon Company in the prosecution or defense, including
without limitation the execution of affidavits or other documents providing
information requested by Raytheon Company. The Company will reimburse you for
any out-of-pocket costs, including but not limited to legal fees, which you
incur in connection with providing such litigation cooperation. In the event
that such litigation cooperation would be expected to require an appreciable
period of time, the Company agrees to discuss at that time an appropriate fee
for your services.

 

12. Ethics Compliance: You hereby represent and warrant that, to the best of
your knowledge, you have complied in full with all Raytheon Company policies
related to ethics, and have disclosed to Raytheon Company all matters which were
required to be disclosed by said policies. In particular, you represent and
warrant that, to the best of your knowledge except as so disclosed by you, you
have no information which you believe could be the basis for any charge of a
violation of law by Raytheon Company or persons associated with Raytheon
Company, including but not limited to violations of the False Claims Act or any
federal or state environmental statute.

 

13. Security Clearance: In the course of your employment at Raytheon Company,
you may have come into possession of or exposure to matters due to your security
clearance. Raytheon Company reminds you that disclosure of any information which
came to you as a result of your security clearance, including work product,
company plans and other matters, shall not be discussed or revealed in any way,
except if required to do so pursuant to a proceeding instituted by an
appropriate government agency or at the request of an authorized company agent.

 

14. Confidential and Proprietary Information: You agree to keep all confidential
and proprietary information of the Company, its subsidiaries and affiliated
companies, including joint venture partners, strictly confidential except to the
extent disclosure is required by law or court order, except to the extent that
such confidential and proprietary information has become public through no fault
of your own.

 

15. Confidentiality of This Agreement: You and Raytheon Company mutually agree
to keep the terms and conditions of this Agreement confidential and will not
disclose the terms hereof to anyone, except to immediate family members, tax
accountants, lawyers, financial advisors, the Internal Revenue Service or any
other taxing authority, and the Division of Employment and Training in
connection with any application you may make for unemployment compensation
benefits, and/or others who have a reasonable need to know the terms hereof.

 

16. Insider Information and Restrictions on Trading in Raytheon Securities: In
the course of your responsibilities you may constitute an “insider” for
securities law purposes. We would like to remind you that any financial plan,
program, estimate or matter not readily available to the general public shall be
kept in strictest confidence and may not be disclosed or discussed. The
limitation on your trading in Raytheon securities as set forth in the Company’s
Insider Trading Policy (Policy No. 90-0021-110) will expire on the date that is
three months from your Separation Date. Notwithstanding the foregoing, we would
like to remind you that you may not trade on the basis of any material
non-public information either before or after the



--------------------------------------------------------------------------------

expiration of the three-month limitation on trading pursuant to the Company’s
Insider Trading Policy.

 

17. Covenant Not To Compete: You agree that for a period of three (3) years from
your Separation Date, you will not seek or accept employment with, or perform
consulting services for, Lockheed Martin Corporation, Northrop Grumman
Corporation, General Dynamics, Honeywell, BAE, L-3 Communications, Rockwell
Collins, Textron, United Technologies or Boeing Company, or any of their
subsidiaries, divisions or affiliates. With regard to any proposed association,
including, but not limited to, as an employee, contractor, consultant, or
joint-venture partner, with any of the above-referenced companies during the
three-year limitations period, you will provide a prior written request
addressed to the Company’s Senior Vice President, Human Resources, for a waiver
of this restriction. Such request will be promptly reviewed and a waiver will
not be unreasonably withheld. Any waiver will be evidenced by a written document
setting forth the terms and conditions of the waiver, and will be executed on
behalf of the Company by the Senior Vice President, Human Resources, and by you,
acknowledging your acceptance of the terms and conditions of the waiver. The
Company’s decision to grant a waiver or the terms related to the decision are
not subject to review under the provisions of Paragraph 18 (Arbitration) of this
Agreement.

 

18. Non-Disparagement Agreement: You and Raytheon Company mutually agree not to
disparage one another. Raytheon Company, its officers, directors and employees,
and you shall have the right to make truthful responses to any charges,
accusations or allegations, and no such response shall be considered a breach of
this non-disparagement agreement.

 

19. Arbitration: Any dispute arising under this Agreement shall be settled
exclusively through arbitration. Such arbitration shall be conducted in
accordance with the rules of the American Arbitration Association governing
employment disputes before a single arbitrator sitting in a city to be
determined by mutual agreement. The decision of the arbitrator shall be final
and binding on both parties. Judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction.

 

20. Entirety of Agreement: This Agreement supersedes all previous agreements,
written or oral, between Raytheon Company and you relating to the subject matter
of this Agreement, provided that all written agreements between you and the
Company, and any documents concerning stock, restricted stock and/or stock
options granted to you by the Company, shall remain in full force and effect in
accordance with their respective terms, as may be modified herein. Your
acceptance of the benefits contained in this Agreement as evidenced by your
signature below shall constitute a disclaimer of any entitlement you previously
had to severance benefits under the terms of the Raytheon Company Change in
Control Severance Agreement dated June 27, 2001. This Agreement may not be
modified, changed or discharged, in whole or in part, except by an agreement in
writing signed by the Company and you.

 

You understand that, if you elect to revoke the Release attached hereto within
seven (7) days after its execution, this letter Agreement shall be null and void
and each party will have all rights and obligations afforded them under the law
as if this Letter Agreement had not been signed by the parties and as if the
Release had never been signed by you. You agree, in the event



--------------------------------------------------------------------------------

of revocation of the Release, to immediately return any consideration received
in support of said Release.

 

If you have any questions about this Agreement, please contact me.

 

Sincerely,

 

/s/ Keith J. Peden

 

Keith J. Peden

Senior Vice President, Human Resources

 

ACCEPTED:

 

              /S/    GREGORY S. SHELTON                   Date: 12/16/05    
Gregory S. Shelton            

 

 



--------------------------------------------------------------------------------

MUTUAL RELEASE

 

I, Gregory S. Shelton (“Shelton”), agree to accept the benefits and payments set
forth in the foregoing Letter Agreement as full satisfaction in all respects of
any and all obligations of any kind which might otherwise be due me from
Raytheon Company. I hereby specifically waive, remise, release and forever
discharge Raytheon Company, its affiliates, subsidiaries, directors, officers,
employees, their agents and successors (hereinafter collectively referred to as
“Raytheon”) from all manner of claims, liabilities, demands and causes of
action, known or unknown, fixed or contingent, sounding in tort and/or contract
(herein collectively referred to as “claims”), which I may have or claim to have
against Raytheon as a result of my employment and the termination thereof, and
do hereby covenant not to file or commence a lawsuit or any administrative
agency action against Raytheon to assert any such claims. I understand that this
Mutual Release encompasses all claims arising under tort law, federal, state or
local law, including but not limited to claims under the Civil Rights Act, Title
VII, as amended, and the Age Discrimination in Employment Act (“ADEA”), claims
arising under any theory of wrongful discharge, defamation, negligence or false
light. This Mutual Release is binding upon my successors, heirs, executors and
administrators but does not waive any rights or claims which relate to events
occurring after the date this Mutual Release is executed.

 

Raytheon Company hereby specifically waives, remises, releases and forever
discharges Shelton from all claims as referred to and defined above arising out
of his employment and the termination thereof, and hereby covenants not to file
or commence a lawsuit against Shelton or his heirs or assigns, to assert any
such claim.

 

Shelton understands and agrees that, under the Older Workers Benefit Protection
Act of 1990 (“Act”), this waiver of rights under ADEA must be knowing and
voluntary and that, by execution of this Mutual Release, he acknowledges that
the following requirements of the Act to insure that such a waiver is knowing
and voluntary have been met:

 

  (a) The waiver is part of an agreement between Shelton and Raytheon, and
Shelton understands the impact of this waiver;

 

  (b) The waiver specifically refers to rights or claims arising under ADEA;

 

  (c) Shelton is not waiving rights or claims that may arise after the date the
waiver is executed;

 

  (d) Shelton’s waiver of rights or claims is in exchange for consideration in
addition to anything of value to which he is already entitled;

 

  (e) Shelton has been advised to consult with an attorney prior to executing
this Mutual Release;

 

  (f)

Shelton understands that he is to be given a period of twenty-one days within
which



--------------------------------------------------------------------------------

 

to consider the Mutual Release; and

 

  (g) If this Mutual Release is executed, Shelton understands that he may revoke
the Mutual Release during the seven-day period following its execution and that
the Mutual Release shall not become effective or enforceable until the
revocation period has expired. In the event Shelton revokes this Mutual Release,
all consideration in support of this Release, including the terms of the Letter
Agreement and the mutuality language of this Release, shall be null and void.

 

The parties have read carefully and fully understand all the provisions of this
Mutual Release, including Shelton’s rights under the Act. They acknowledge that
this Mutual Release sets forth the entire agreement between Shelton and Raytheon
with respect to additional consideration being provided to Shelton and that they
have not relied upon any representation or statement, written or oral, not set
forth in this document.

 

              /S/    KEITH J. PEDEN                   /S/    GREGORY S.
SHELTON            

Keith J. Peden

Senior Vice President, Human Resources

          Gregory S. Shelton               Date: 12/15/05           Date:
12/15/05                  

 

 

 